 
 
IB 
Union Calendar No. 506 
112th CONGRESS 2d Session 
H. R. 3973 
[Report No. 112–692] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2012 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 23, 2012
Additional sponsors: Mr. Gosar and Mr. Berg

 
October 23, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 7, 2012 



 
A BILL 
To facilitate the development of energy on Indian lands by reducing Federal regulations that impede tribal development of Indian lands, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Native American Energy Act.  
2.Table of ContentsThe table of contents for this Act is as follows: 

Sec. 1. Short title.
Sec. 2. Table of Contents.
Sec. 3. Appraisals.
Sec. 4. Standardization.
Sec. 5. Environmental reviews of major Federal actions on Indian lands.
Sec. 6. Indian Energy Development Offices.
Sec. 7. BLM Oil and Gas Fees.
Sec. 8. Bonding requirements and nonpayment of attorneys’ fees to promote indian energy projects.
Sec. 9. Tribal biomass demonstration project.
Sec. 10. Tribal Resource Management Plans.
Sec. 11. Leases of Restricted Lands for the Navajo Nation.
Sec. 12. Nonapplicability of certain rules.
  
3.Appraisals 
(a)AmendmentTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C. 3501 et seq.) is amended by adding at the end the following: 
 
2607.Appraisal reforms 
(a)Options to Indian TribesWith respect to a transaction involving Indian land or the trust assets of an Indian tribe that requires the approval of the Secretary, any appraisal relating to fair market value required to be conducted under applicable law, regulation, or policy may be completed by— 
(1)the Secretary;  
(2)the affected Indian tribe; or  
(3)a certified, third-party appraiser pursuant to a contract with the Indian tribe.  
(b)Time Limit on Secretarial Review and ActionNot later than 30 days after the date on which the Secretary receives an appraisal conducted by or for an Indian tribe pursuant to paragraphs (2) or (3) of subsection (a), the Secretary shall— 
(1)review the appraisal; and  
(2)provide to the Indian tribe a written notice of approval or disapproval of the appraisal.  
(c)Failure of Secretary To Approve or DisapproveIf, after 60 days, the Secretary has failed to approve or disapprove any appraisal received, the appraisal shall be deemed approved.  
(d)Option to Indian Tribes To Waive Appraisal 
(1)An Indian tribe wishing to waive the requirements of subsection (a), may do so after it has satisfied the requirements of subsections (2) and (3) below.  
(2)An Indian tribe wishing to forego the necessity of a waiver pursuant to this section must provide to the Secretary a written resolution, statement, or other unambiguous indication of tribal intent, duly approved by the governing body of the Indian tribe.  
(3)The unambiguous indication of intent provided by the Indian tribe to the Secretary under paragraph (2) must include an express waiver by the Indian tribe of any claims for damages it might have against the United States as a result of the lack of an appraisal undertaken.  
(e)DefinitionFor purposes of this subsection, the term appraisal includes appraisals and other estimates of value.  
(f)RegulationsThe Secretary shall develop regulations for implementing this section, including standards the Secretary shall use for approving or disapproving an appraisal. .   
(b)Conforming amendmentThe table of contents of the Energy Policy Act of 1992 (42 U.S.C. 13201 note) is amended by adding at the end of the items relating to title XXVI the following: 
 
 
Sec. 2607. Appraisal reforms.  .  
4.StandardizationAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall implement procedures to ensure that each agency within the Department of the Interior that is involved in the review, approval, and oversight of oil and gas activities on Indian lands shall use a uniform system of reference numbers and tracking systems for oil and gas wells.  
5.Environmental reviews of major Federal actions on Indian landsSection 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended by inserting (a) In general.— before the first sentence, and by adding at the end the following: 
 
(b)Review of major Federal actions on Indian lands 
(1)In generalFor any major Federal action on Indian lands of an Indian tribe requiring the preparation of a statement under subsection (a)(2)(C), the statement shall only be available for review and comment by the members of the Indian tribe and by any other individual residing within the affected area.  
(2)RegulationsThe Chairman of the Council on Environmental Quality shall develop regulations to implement this section, including descriptions of affected areas for specific major Federal actions, in consultation with Indian tribes.  
(3)DefinitionsIn this subsection, each of the terms Indian land and Indian tribe has the meaning given that term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).  
(4)Clarification of authorityNothing in the Native American Energy Act, except section 8 of that Act, shall give the Secretary any additional authority over energy projects on Alaska Native Claims Settlement Act lands. .  
6.Indian Energy Development OfficesSection 2602(a) of the Energy Policy Act of 1992 (25 U.S.C. 3502(a)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4);  
(2)by inserting after paragraph (2) the following: 
 
(3)Indian energy development offices 
(A)EstablishmentTo assist the Secretary in carrying out the Program, the Secretary shall establish within the Department of the Interior not less than 5 offices.  
(B)NamingEach office established under subparagraph (A) shall be known as an Indian Energy Development Office.  
(C)LocationThe Secretary shall locate each Indian Energy Development Office— 
(i)within a regional or agency office of the Bureau of Indian Affairs; and  
(ii)to the maximum extent practicable, in an area in which there exists a high quantity of tribal energy development opportunities, as determined by the Secretary in consultation with Indian tribes.  
(D)DirectorsEach Indian Energy Development Office established under this paragraph shall be headed by a director.  
(E)DutiesThe director of each Indian Energy Development Office shall— 
(i)provide energy-related information and resources to Indian tribes and tribal members;  
(ii)coordinate meetings and outreach among Indian tribes, tribal members, energy companies, and relevant Federal, State, and tribal agencies;  
(iii)oversee, and ensure the timely processing of, Indian energy applications, permits, licenses, and other documents that are subject to development, review, or processing by— 
(I)the Bureau of Indian Affairs;  
(II)the Bureau of Land Management;  
(III)the National Park Service;  
(IV)the United States Fish and Wildlife Service;  
(V)the Bureau of Reclamation;  
(VI)the Minerals Management Service; or  
(VII)the Office of Special Trustee for American Indians of the Department of the Interior; and  
(iv)consult with Indian tribes that will be served by an Indian Energy Development Office to determine what services, information, facilities, or programs would best expedite the responsible development of energy resources.  
(F)StaffEach Indian Energy Development Office established under this paragraph shall be adequately staffed to meet the demand for energy permitting in the region or agency where the office is established. .  
7.BLM Oil and Gas FeesThe Secretary of the Interior, acting through the Bureau of Land Management, shall not collect any fee for any of the following: 
(1)For an application for a permit to drill on Indian land.  
(2)To conduct any oil or gas inspection activity on Indian land.  
(3)On any oil or gas lease for nonproducing acreage on Indian land.  
8.Bonding requirements and nonpayment of attorneys’ fees to promote indian energy projects 
(a)In GeneralA plaintiff who obtains a preliminary injunction or administrative stay in an energy related action, but does not ultimately prevail on the merits of the energy related action, shall be liable for damages sustained by a defendant who— 
(1)opposed the preliminary injunction or administrative stay; and  
(2)was harmed by the preliminary injunction or administrative stay.  
(b)BondUnless otherwise specifically exempted by Federal law, a court may not issue a preliminary injunction and an agency may not grant an administrative stay in an energy related action until the plaintiff posts with the court or the agency a surety bond or cash equivalent— 
(1)in an amount the court or agency decides is 30 percent of that amount that the court or agency considers is sufficient to compensate each defendant opposing the preliminary injunction or administrative stay for damages, including but not limited to preliminary development costs, additional development costs, and reasonable attorney fees, that each defendant may sustain as a result of the preliminary injunction or administrative stay;  
(2)written by a surety licensed to do business in the state in which the Indian Land or other land where the activities are undertaken is situated; and  
(3)payable to each defendant opposing the preliminary injunction or administrative stay, in the event that the plaintiff does not prevail on the merits of the energy related action, Provided, that, if there is more than one plaintiff, the court or agency shall establish the amount of the bond required by this Subsection for each plaintiff in a fair and equitable manner.  
(c)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 504 of title 5, United States Code, or under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections to any plaintiff related to an energy related action.  
(d)DefinitionsFor the purposes of this section, the following definitions apply: 
(1)Administrative stayThe term Administrative Stay means a stay or other temporary remedy issued by a Federal agency, including the Department of the Interior, the Department of Agriculture, the Department of Energy, the Department of Commerce, and the Environmental Protection Agency.  
(2)Indian landThe term Indian Land has the same meaning given such term in section 203(c)(3) of the Energy Policy Act of 2005 (Public Law 109–58; 25 U.S.C. 3501), including lands owned by Native Corporations under the Alaska Native Claims Settlement Act (Public Law 92–203; 43 U.S.C. 1601).  
(3)Energy related actionThe term energy related action means a cause of action that— 
(A)is filed on or after the effective date of this Act; and  
(B)seeks judicial review of a final agency action (as defined in section 702 of title 5, United States Code), to issue a permit, license, or other form of agency permission allowing: 
(i)any person or entity to conduct activities on Indian Land, which activities involve the exploration, development, production or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity, or  
(ii)any Indian Tribe, or any organization of two or more entities, at least one of which is an Indian tribe, to conduct activities involving the exploration, development, production or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity, regardless of where such activities are undertaken.  
(4)Ultimately prevail on the meritsThe phrase Ultimately prevail on the merits means, in a final enforceable judgment on the merits, the court rules in the plaintiff’s favor on at least one cause of action which is an underlying rationale for the preliminary injunction, and does not include circumstances where the final agency action is modified or amended by the issuing agency unless such modification or amendment is required pursuant to a final enforceable judgment of the court or a court-ordered consent decree.  
9.Tribal biomass demonstration projectThe Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended by inserting after section 2 the following: 
 
3.Tribal biomass demonstration project 
(a)In generalFor each of fiscal years 2013 through 2017, the Secretary shall enter into stewardship contracts or other agreements, other than agreements that are exclusively direct service contracts, with Indian tribes to carry out demonstration projects to promote biomass energy production (including biofuel, heat, and electricity generation) on Indian forest land and in nearby communities by providing reliable supplies of woody biomass from Federal land.  
(b)DefinitionsThe definitions in section 2 shall apply to this section.  
(c)Demonstration projectsIn each fiscal year for which projects are authorized, the Secretary shall enter into contracts or other agreements described in subsection (a) to carry out at least 4 new demonstration projects that meet the eligibility criteria described in subsection (d).  
(d)Eligibility criteriaTo be eligible to enter into a contract or other agreement under this subsection, an Indian tribe shall submit to the Secretary an application— 
(1)containing such information as the Secretary may require; and  
(2)that includes a description of— 
(A)the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and  
(B)the demonstration project proposed to be carried out by the Indian tribe.  
(e)SelectionIn evaluating the applications submitted under subsection (c), the Secretary— 
(1)shall take into consideration the factors set forth in paragraphs (1) and (2) of section 2(e) of Public Law 108–278; and whether a proposed demonstration project would— 
(A)increase the availability or reliability of local or regional energy;  
(B)enhance the economic development of the Indian tribe;  
(C)improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;  
(D)improve the forest health or watersheds of Federal land or Indian forest land or rangeland; or  
(E)otherwise promote the use of woody biomass; and  
(2)shall exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.  
(f)ImplementationThe Secretary shall— 
(1)ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of enactment of this section; and  
(2)to the maximum extent practicable, consult with Indian tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.  
(g)ReportNot later than September 20, 2015, the Secretary shall submit to Congress a report that describes, with respect to the reporting period— 
(1)each individual tribal application received under this section; and  
(2)each contract and agreement entered into pursuant to this section.  
(h)Incorporation of management plansIn carrying out a contract or agreement under this section, on receipt of a request from an Indian tribe, the Secretary shall incorporate into the contract or agreement, to the extent practicable, management plans (including forest management and integrated resource management plans) in effect on the Indian forest land or rangeland of the respective Indian tribe.  
(i)TermA stewardship contract or other agreement entered into under this section— 
(1)shall be for a term of not more than 20 years; and  
(2)may be renewed in accordance with this section for not more than an additional 10 years. .  
10.Tribal Resource Management PlansUnless otherwise explicitly exempted by Federal law enacted after the date of the enactment of this Act, any activity conducted or resources harvested or produced pursuant to a tribal resource management plan or an integrated resource management plan approved by the Secretary of the Interior under the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.) or the American Indian Agricultural Resource Management Act (25 U.S.C. 3701 et seq.), shall be considered a sustainable management practice for purposes of any Federal standard, benefit, or requirement that requires a demonstration of such sustainability.  
11.Leases of Restricted Lands for the Navajo NationSubsection (e)(1) of the first section of the Act of August 9, 1955, (25 U.S.C. 415(e)(1); commonly referred to as the Long-Term Leasing Act) is amended— 
(1)by striking , except a lease for and inserting , including leases for;  
(2)in subparagraph (A), by striking 25 the first place it appears and all that follows and inserting 99 years;;  
(3)in subparagraph (B), by striking the period and inserting ; and; and  
(4)by adding at the end the following: 
 
(C)in the case of a lease for the exploration, development, or extraction of mineral resources, including geothermal resources, 25 years, except that any such lease may include an option to renew for one additional term not to exceed 25 years. .
12.Nonapplicability of certain rules No rule promulgated by the Department of the Interior regarding hydraulic fracturing used in the development or production of oil or gas resources shall have any effect on any land held in trust or restricted status for the benefit of Indians except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status. 
 
 
October 23, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
